I agree with the trial court judge. Upon the evidence and admissions supplied upon summary judgment, reasonable minds could not conclude other than that the claimant knew or should have known that his psychological condition, whatever pseudonym ultimately ascribed thereto, was the result of the 1981 industrial injury, sufficiently in advance of his seven-year tardy claim to be barred by the appropriate statute of limitations.
Claimant testified in his deposition:
"Q: [by Ms. Porter] How would you describe your current condition?
"A: [by Mr. Hoar] Same as it has been since the injury. Spasms, back pain, no sleep, irritable, sometimes explosive. I get mad easy, due to the pain. Frustration, boredom. That's about it.
"Q: And you are saying that all of these conditions that you just described have been since the time of the injury.
"A: Yes."
As a direct consequence of the 1981 industrial accident, claimant was evaluated in 1982 at the Columbus Center Pain and Stress Clinic where it was suggested that he undergo psychiatric evaluation, and receive psychotherapy followed by psychological evaluation. The finding was that he had a high level of emotional distress as indicated by his own report. In 1983, at the Columbus Center, it was noted that he was in need of a complete psychological evaluation, including further psychological testing and counseling before admission to the pain center.
As noted in the majority opinion, Dr. Brown also reported that claimant was not psychologically fit. Dr. Brown was advised by Hoar of prior recommendations to secure psychological attention.
Claimant also told Dr. Csetri that he had been "repeatedly evaluated by psychologists and that he would send me the results of the psychological evaluations without any delay."
When the claimant, even now, acknowledges that the symptoms which form the base of his current complaint are the same symptoms that began at the time of the injury and have been attended to by numerous physicians in the context of the original industrial claim, he clearly knew or should have known of his derivative claim.
I would affirm the summary judgment of the Knox County Common Pleas Court. *Page 455